CROW, Judge,
dissenting.
I respectfully and reluctantly dissent. I recognize Respondent should be allowed visitation with the child. However, I find no substantial evidence in the record to support a conclusion that it is in the best interest of the child, a female not yet age four, to be in Respondent’s custody forty-eight consecutive hours every other weekend.
I acknowledge the trial court was in a better position than us to determine the credibility, sincerity and other intangibles of the parties. Even so, the record must contain substantial evidentiary support for the visitation plan. None is apparent.
Viewed favorably to Respondent, the record arguably supports visitation from 9:00 a.m., until 9:00 p.m., one day each weekend, or some similar, non-overnight arrangement. If visitation of that duration proved to be in the best interest of the child, visitation could be extended overnight at a later, more appropriate time.
In the record before us, I am unable to find substantial evidence to support the trial court’s conclusion that the visitation awarded Respondent is in the best interest of the child.